Title: Julius B. Dandridge to Thomas Jefferson, 19 August 1819
From: Dandridge, Julius Burbridge
To: Jefferson, Thomas


          
            Sir
            Office Bank U States Richmond Augt 19th 1819
          
          In the discharge of my duty, I have to inform you that the promissory note of Wilson C Nicholas Esq, negotiated at this office, upon which you are endorser, and which was payable yesterday, the 18h inst. for ten thousand dollars, has been protested  for non-payment, for which, with interest and costs, you are held liable to the Bank of the United States.
          It may be proper to say, that this would not have been the case if a new note, as usual, had been offerred for discount; and further that, at a meeting of the Board of Directors on the 4h instant it was concluded that, after sixty days from that period, further security would be required, of which, it is presumed, you have gotten information from Colol Nicholas.
          
            I am, Sir most respectfully Your obed: sert
            J: B Dandridge Cashr
          
        